Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0002] should be amended to reflect that U.S. Patent Application 14/731,359 is now U.S. Patent No. 10,492,843.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Askew et al. (US PG Pub 2009/0192505).
Regarding claims 1, 3-6, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]); supplying cryospray through the catheter and toward the target tissue ([0125]); and wherein the target tissue comprises goblet cells ([0231]).
Regarding claim 7, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 8, 10-13, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through a trachea; inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]), the catheter having at least one radial aperture (fig. 2b); supplying cryospray through the catheter, through the at least one radial aperture, and toward a target tissue ([0132], [0153]); and wherein the target tissue comprises a mucosal ([0231]).
Regarding claim 14, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 15, 17-19, Askew et al. discloses a method of reducing over-proliferating goblet cells in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible catheter 20 through a working channel of the endoscope and toward a target tissue site ([0132]); supplying ablation energy via the catheter and toward the target tissue ([0125]); and remodeling the target tissue to reduce a goblet cell count of the target tissue ([0231]).
Regarding claim 20, Askew et al. discloses relocating the catheter to another target tissue ([0153]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US PG Pub 2009/0192505) in view of Wittenberger (US PG Pub 2012/0035601).
Regarding claims 2, 9, 16, Askew et al. does not expressly disclose supplying a pre-determined metered cryospray.  Wittenberger teaches a method of treating aberrant tissue by selecting a target site for ablation and thermally treating the target tissue with cryospray, the cryogenic procedure performed by dispensing a specific pre-determined volume of cryogenic fluid via a catheter ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.